Citation Nr: 9925173	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  96-42 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement an increased rating for limitation of motion 
of right wrist due to postoperative residuals of ganglion 
cyst, currently evaluated as 10 percent disabling.

2.  Entitlement to a disability rating higher than 20 percent 
for radial nerve changes of right upper extremity due to 
postoperative residuals of ganglion cyst, on appeal from the 
initial grant of service connection.

3.  Entitlement to a compensable disability rating for scars 
due to ganglion cystectomies, right wrist, on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from July 1965 to 
July 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Jackson, Mississippi.

In April 1998, the Board remanded this case for additional 
evidentiary development, to include consideration of whether 
the veteran was entitled to separate disability ratings for 
any of the residuals from removal of the ganglion cysts on 
his right wrist.  A July 1999 rating decision, in pertinent 
part, granted service connection for radial nerve impairment 
of the right upper extremity, with assignment of a 20 percent 
disability rating, and for scars from the surgeries on the 
veteran's right wrist, with assignment of a zero percent 
disability rating.  

The veteran, in essence, indicated his disagreement with the 
evaluations given for nerve impairment and scars when he 
requested that his file be returned to the Board for 
consideration.  His representative filed a statement with the 
RO after the supplemental statement of the case was provided 
that serves to perfect the appeal from the ratings assigned 
on the original grant of service connection.  

Unfortunately, the RO did not substantially comply with the 
directives of the Board's remand.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993).  A Board remand confers upon the 
veteran the right to compliance with the remand orders, and 
VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's 1998 Remand instructed the RO to ask the veteran 
if he was receiving any treatment for his right wrist 
disability, and, if so, to obtain the treatment records.  The 
RO requested this information from the veteran in a May 1998 
letter.  The veteran responded in September 1998 that he only 
used the VA Medical Center for treatment and medication.  The 
RO did not obtain the veteran's VA treatment records.  The 
latest VA treatment records associated with the claims file 
are dated in August 1996.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, the RO must obtain these 
records.

The veteran underwent a VA joints examination in June 1999.  
The examination report is inadequate for the following 
reasons.  First, since the RO had not obtained the veteran's 
VA treatment records, which covered almost three years of 
treatment, the examiner did not have a complete record for 
review.  Second, the examiner indicated that x-rays of the 
veteran's right wrist and hand were ordered, but the x-ray 
reports of record do not show the results of those x-rays.  
Therefore, the RO must obtain the results of the x-rays 
conducted in June 1999, and, after obtaining the veteran's VA 
treatment records, return the claims file to the VA examiner 
that performed the examination for review.

As indicated above, the veteran disagreed with the original 
disability ratings assigned for the nerve impairment and 
scars resulting from his ganglion cyst.  The United States 
Court of Appeals for Veterans Claims (formerly known as the 
United States Court of Veterans Appeals) (Court) has held 
that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Id. at 126 and 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

The RO should issue a supplemental statement of the case to 
the veteran that correctly identifies the nerve impairment 
and scar issues on appeal.  In accordance with Fenderson, the 
RO should review the evidence of record at the time of the 
July 1999 rating decision that was considered in assigning 
the original disability ratings for these conditions, then 
consider all the evidence of record to determine whether the 
facts show that the veteran was entitled to a higher 
disability rating for either of these conditions at any 
period of time since his original claim.  

Accordingly, while the Board sincerely regrets the additional 
delay, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Jackson for (a) 
all treatment from August 1996 to the 
present, and (b) x-ray results from the 
compensation and pension examination 
conducted in June 1999.

2.  After obtaining the above records, 
return the claims files to the same 
examiner who conducted the joints 
examination in June 1999 at the VA 
Medical Center in Jackson for review.  If 
the same examiner is unavailable, request 
that a qualified specialist review the 
claims files.  

The examiner is asked to indicate in the 
report that he or she has reviewed the 
claims files, including (a) the results 
of x-rays conducted in conjunction with 
the examination, and (b) the veteran's VA 
treatment records from 1996 to 1999, 
which were not previously associated with 
the claims file.  The examiner is asked 
to state whether these additional records 
affect any of the opinions or conclusions 
shown in the June 1999 examination 
report, and, if so, how.

3.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims, with consideration of 
any additional information obtained upon 
remand.  The RO should review the 
evidence of record at the time of the 
July 1999 rating decision that was 
considered in assigning the original 
disability ratings for the veteran's 
nerve impairment and scars, then consider 
all the evidence of record to determine 
whether the facts show that the veteran 
was entitled to a higher disability 
rating for either of these conditions at 
any period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.  The SSOC must correctly 
identify the nerve impairment and scar 
issues as on appeal from the initial 
grant of service connection.  Allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


